DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2022 was filed after the mailing date of the instant application on 11/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims, filed on 08/16/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-7 and 14-26 as being unpatentable over Miyata et al. (WO 2016/181846 A).
	Claims 1 and 17 have been amended.
	Claims 1-7 and 14-26 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. (JP 5719125 B2, using the attached translation for references).
With respect to claim 1, Ise teaches an organic molecule according to Formula (1) (page7), which is pictured below.

    PNG
    media_image1.png
    390
    408
    media_image1.png
    Greyscale

In this formula, R1 is a cyano group (paragraph 0012, line 5, see also compound 15 on page 19), RX and R6 are fluorine atoms (paragraph 0012, lines 5-6, see also compound 53 on page 23), RC3, RC6, RC11, and RC14 are an alkyl (methyl) group or a hydrogen atom, and all other R groups are hydrogen atoms (paragraph 0012, lines 1-2).
This forms the compound below.

    PNG
    media_image2.png
    373
    457
    media_image2.png
    Greyscale

This compound meets the requirements of instant Formula I when T is hydrogen, V is the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties, W is CN, X is the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties, Y is hydrogen, RII and RIV are fluorine atoms, and all other R characters are hydrogen atoms. In Formula II, Z is a direct bond, two of Ra are methyl groups, and all other R characters are hydrogen atoms.
Ise includes each element claimed, with the only difference between the claimed invention and Ise being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound having a 3’,5’-dicabazole biphenyl structure with excellent light emission efficiency and durability, having small chromaticity change before and after element driving, and having small variation in element performance even if the film thickness of the light emitting layer is different (paragraph 0008), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Ise teaches the organic molecule of claim 1, and RI-V are each independently hydrogen or methyl.
With respect to claim 3, Ise teaches the organic molecule of claim 1, and W is CN.
With respect to claim 4, Ise teaches the organic molecule of claim 1, and the two second chemical moieties each comprise a structure of Formula IIa.
With respect to claim 5, Ise teaches the organic molecule of claim 1, and the two second chemical moieties each comprise a structure of Formula IIb when Rb is a C1 alkyl (methyl) group, as pictured above.
With respect to claim 6, Ise teaches the organic molecule of claim 1, as discussed above. Ise also teaches that RC3 and RC11 can be a hydrogen atom, as discussed above (paragraph 0012, lines 1-2). This forms the compound below which meets the requirements of Formula IIc when Rb is a C1 alkyl group.

    PNG
    media_image3.png
    343
    460
    media_image3.png
    Greyscale

Ise includes each element claimed, with the only difference between the claimed invention and Ise being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound having a 3’,5’-dicabazole biphenyl structure with excellent light emission efficiency and durability, having small chromaticity change before and after element driving, and having small variation in element performance even if the film thickness of the light emitting layer is different (paragraph 0008), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 7, Ise teaches the organic molecule of claim 5, and Rb is at each occurrence a methyl group.
With respect to claim 14, Ise teaches the organic molecule of claim 1, and also teaches a composition comprising the organic molecule as a host material (paragraph 0055, lines 1-2), and a phosphorescent dopant material (paragraph 0067).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of claim 1 as a host material and in combination with an emitting material, as taught by Ise.
With respect to claims 15 and 16, Ise teaches the compound of claim 1, as discussed above, and teaches the compound may be used in organic electroluminescent elements (paragraph 0054).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in an optoelectronic device such as an organic light emitting diode, as taught by Ise.
With respect to claim 17, Ise teaches an organic molecule according to Formula (1) (page7), which is pictured below.

    PNG
    media_image1.png
    390
    408
    media_image1.png
    Greyscale


In this formula, R1 is a cyano group (paragraph 0012, line 5, see also compound 15 on page 19), RX and R6 are fluorine atoms (paragraph 0012, lines 5-6, see also compound 53 on page 23), RC3, RC6, RC11, and RC14 are an alkyl (methyl) group or a hydrogen atom, and all other R groups are hydrogen atoms (paragraph 0012, lines 1-2).
This forms the compound below.

    PNG
    media_image2.png
    373
    457
    media_image2.png
    Greyscale

This compound meets the requirements of instant Formula I when T is hydrogen, V is the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties, W is CN, X is the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties, Y is hydrogen, RII and RIV are fluorine atoms, and all other R characters are hydrogen atoms. In Formula II, Z is a direct bond, two of Ra are methyl groups, and all other R characters are hydrogen atoms.
Ise includes each element claimed, with the only difference between the claimed invention and Ise being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound having a 3’,5’-dicabazole biphenyl structure with excellent light emission efficiency and durability, having small chromaticity change before and after element driving, and having small variation in element performance even if the film thickness of the light emitting layer is different (paragraph 0008), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Ise teaches the compound may be used in organic electroluminescent elements (paragraph 0054) and that the material may be an electron transport material (paragraph 0186, lines 6-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic compound as an electron transport material in an organic electroluminescence element, as taught by Ise.
With respect to claim 18, Ise teaches the optoelectronic device of claim 15 and a substrate, an anode, a cathode (a pair of electrodes), and at least one light-emitting layer comprising the organic molecule (paragraph 0029), and the organic molecule is in the light emitting layer (paragraph 0054, lines 8-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of the invention in an optoelectronic device with the claimed structure and in the light emitting layer, as taught by Ise.
With respect to claim 19, Ise teaches the organic molecule of claim 2, and an optoelectronic device (an organic electroluminescence element, paragraph 0054).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in an optoelectronic device, as taught by Ise.
With respect to claim 20, Ise teaches the optoelectronic device of claim 19, and the organic molecule is an electron transport material (paragraph 0186, lines 6-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of the invention as an electron transport material, as taught by Ise.
With respect to claim 21, Ise teaches the optoelectronic device of claim 19, a substrate, an anode, a cathode (a pair of electrodes), and at least one light-emitting layer comprising the organic molecule (paragraph 0029), and the organic molecule is in the light emitting layer (paragraph 0054, lines 8-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of the invention in an optoelectronic device with the claimed structure and in the light emitting layer, as taught by Ise.
With respect to claim 22, Ise teaches the composition of claim 14, and an optoelectronic device (an organic electroluminescence element, paragraph 0054).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the composition in an optoelectronic device, as taught by Ise.
With respect to claim 23, Ise teaches the optoelectronic device of claim 22 and a substrate, an anode, a cathode (a pair of electrodes), and at least one light-emitting layer comprising the organic molecule (paragraph 0029), and the organic molecule and composition is in the light emitting layer (paragraph 0054, lines 8-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the composition of the invention in an optoelectronic device with the claimed structure and in the light emitting layer, as taught by Ise.
With respect to claim 24, Ise teaches the optoelectronic device of claim 22, and an optoelectronic device (an organic electroluminescence element, paragraph 0054).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in an optoelectronic device, as taught by Ise.
With respect to claim 25, Ise teaches the organic molecule of claim 1, and that an organic layer comprising the compound may be formed using vacuum deposition (paragraph 0210, lines 1-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a vacuum deposition method to produce an optoelectronic device comprising the organic compound, as demonstrated by Ise.
With respect to claim 26, Ise teaches the composition of claim 14, and that an organic layer comprising the composition may be formed using vacuum deposition (paragraph 0210, lines 1-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a vacuum deposition method to produce an optoelectronic device comprising the composition, as demonstrated by Ise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            

/Sean M DeGuire/Primary Examiner, Art Unit 1786